Case 1:20-cv-24342-RNS Document 7-1 Entered on FLSD Docket 11/20/2020 Page 1 of 1




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA


 PAYRANGE INC.,

                 Plaintiff,                               CASE NO.: 1:20-cv-24342-RNS

         v.

 KIOSOFT TECHNOLOGIES, LLC and
 TECHTREX, INC.,

                 Defendants.


                               CERTIFICATION OF JAMIE Y. OTTO
        Jamie Y. Otto, Esquire, pursuant to Rule 4(b) of the Rules Governing the Admission,
 Practice, Peer Review, and Discipline of Attorneys, hereby certifies that: (1) I have studied the
 Local Rules of the United States District Court for the Southern District of Florida; (2) I am a
 member in good standing of the California State Bar and the U.S. District Court for the Northern
 District of California; and (3) I have not filed three or more motions for pro hac vice admission in
 this District within the last 365 days.


                                                             /s/ Jamie Y. Otto
                                                             Jamie Y. Otto
